Citation Nr: 0821564	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability evaluation for a 
fragment wound to the head, with retained foreign bodies in 
the right hemisphere.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and L.Z.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in March 2008.  It 
was agreed to hold the record open for 60 days to allow for 
the veteran to submit additional evidence and to obtain 
outstanding VA medical records.  The veteran consented to a 
waiver of consideration of the VA records by the agency of 
original jurisdiction (AOJ) at the hearing.

VA treatment records were associated with the claims folder 
in April 2008.  In light of the veteran's waiver during the 
hearing, the Board will consider the records in its appellate 
review.  Althought the record was kept open for the agreed 
upon 60 days, the veteran did not submit any additional 
evidence.  

The veteran made a motion to advance his case on the docket 
at the hearing in March 2008.  The motion was granted at that 
time.  Written confirmation was provided to him in June 2008.

The veteran submitted a claim for entitlement to a 
compensable evaluation for his fragment wound of the head in 
February 2006.  He also sought entitlement to service 
connection for cerebrovascular accidents (CVA) that he 
alleged were either caused, or aggravated, by the service-
connected fragment wound of the head.

The veteran's claim for service connection for CVA was denied 
in June 2006.  The veteran submitted his notice of 
disagreement (NOD) with the denial in August 2006.  The RO 
issued a statement of the case (SOC) for the service 
connection issue on April 29, 2008.  The veteran's case was 
certified on appeal to the Board on May 30, 2008.

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  See 38 C.F.R. § 20.200 (2007).  A substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  See 38 C.F.R. § 20.202 
(2007).  As a general rule, a substantive appeal must be 
filed within sixty days from the date that the AOJ mails the 
SOC to the appellant or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later, to 
perfect an appeal of any issue adjudicated by the RO.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007).

The veteran received notice of the June 2006 rating decision 
that same month.  He expressed his disagreement with the 
decision in August 2006.  The one year appeal period 
theoretically would expire in June 2007.  However, the 
veteran was not issued an SOC until April 29, 2008.  Thus he 
has 60 days from that date to perfect his appeal.  As a 
substantive appeal is not associated with the claims file and 
as the issue was not certified to the Board, the issue of 
service connection for CVA is not currently before the Board 
for appellate review.


FINDINGS OF FACT

1.  There is no visible evidence of scar related to a 
fragment wound of the head.

2.  The evidence of record does not demonstrate any residuals 
of the fragment wound of the head.

CONCLUSION OF LAW

The criteria for a compensable evaluation for fragment wound 
to the head, with retained foreign bodies in the right 
hemisphere, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7800, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on motor patrol torpedo (PT) boats during 
World War II.  His service treatment records (STRs) reflect 
that he suffered shrapnel wounds to the right arm and right 
forearm as a result of enemy fire and bombs in July 1944.  He 
was hospitalized at a Navy field hospital for approximately 6 
weeks in July and August 1944.  The records did not record 
any type of wound or injury to the head from the combat in 
July 1944.

The veteran's separation physical examination from December 
1945 was also negative for any reference to a head wound.  
The veteran's right arm and right forearm wounds were noted.

The veteran submitted a claim for service connection for his 
shrapnel wounds in January 1946.  He listed only his right 
arm and right forearm as affected.  He was granted service 
connection for shrapnel scars of the right arm and right 
shoulder in February 1946.  He was initially awarded a 
noncompensable disability evaluation.  This was later 
increased to 10 percent in December 1946.  

The veteran had a VA examination in November 1947.  There was 
no evidence of a head wound, or scar, identified on the 
examination report and the veteran had no complaints of a 
head wound.

The veteran sought an increased evaluation for his service-
connected shrapnel wounds in September 1996.  He submitted a 
statement in November 1997 wherein he provided information 
regarding symptoms associated with his right arm.  He also 
said that he had had a magnetic resonance imaging (MRI) study 
in July 1995.  He was told that MRI showed that he had 
shrapnel in his head.

The veteran also submitted a statement from C. Cucci-Malin, 
M.D., in November 1997.  Dr. Cucci-Malin said that the 
veteran had an MRI in July 1995.  Dr. Cucci-Malin related the 
event of the veteran's being discovered to have shrapnel in 
his head at that time.  She made no comments as to the effect 
of the presence of the shrapnel.

The veteran was afforded a VA examination in October 1998.  
The examiner noted that the veteran sustained multiple 
shrapnel wounds in service.  The examiner also noted that the 
veteran had brought MRIs of his brain and an MRI report to 
the examination.  The examiner said the MRIs showed 
significant metallic shrapnel, or suggestion of shrapnel, in 
the right hemisphere.  He said the images were very 
significant and that the veteran had been advised to never 
have an MRI.  The examiner said there was no other history of 
a head injury.  He did not identify any area of scarring, or 
obvious defect on the veteran's head.

The examiner discussed the symptomatology associated with the 
veteran's right arm and forearm wounds.  The pertinent 
impression was large shrapnel injury to the right hemisphere 
of the brain.  

The RO granted service connection for fragment wound of the 
head, with retained foreign body in the right hemisphere, in 
December 1998.  The veteran was awarded a noncompensable 
disability evaluation.

The veteran submitted a claim for entitlement to a 
compensable evaluation for his fragment wound of the head in 
February 2006.  He also sought entitlement to service 
connection for residuals of two strokes that he alleged were 
either caused, or aggravated by, the service-connected 
fragment wound of the head.

The veteran was afforded a VA neurology examination in April 
2006.  The purpose of the examination was to address the 
veteran's contention of a relationship between his fragment 
wound of the head and his CVA.  The examiner noted that the 
veteran believed that an MRI may have caused his shrapnel to 
occlude a vessel and cause a stroke.  The examiner noted that 
the veteran had a dense left hemiparesis and was wheel chair 
bound.  He also had some word finding difficulties.  The 
examiner did not relate any symptoms to the veteran's 
service-connected fragment wound.

The examiner stated that it was less likely than not that the 
shrapnel injury caused the stroke.  He said that the 
veteran's shrapnel had been in place for greater than 50 
years and the strokes occurred recently.  He opined that the 
strokes were likely due to advanced age and not the shrapnel.  

The veteran was afforded a VA dermatology examination in June 
2006.  The examiner stated that he, and the veteran, agreed 
that there was no evidence of a scar on the head.

The veteran submitted a medical report from D. Tabby, D.O., 
dated in May 2006.  In the history portion of the report the 
veteran was noted to have suffered two strokes, the second 
five years ago.  Dr. Tabby said that an MRI from five years 
earlier showed evidence of shrapnel in the skull.  Dr. Tabby 
did not report on any scar or defect of the head associated 
with the veteran's fragment wound.  He provided assessments 
of post-stroke thalamic pain syndrome, and ischemic 
Parkinsonism.  He added that it was possible that the 
veteran's head and neck shrapnel caused accelerated 
atherosclerosis and played a causative role in his stokes.  

The veteran and L.Z. testified at a Travel Board hearing in 
March 2008.  The veteran provided testimony regarding when he 
was wounded in service.  He said he was wounded in his head 
and back in addition to his right arm and forearm.  He also 
testified regarding symptoms associated with his right arm 
and forearm.  The veteran related how the shrapnel in his 
head was first noted.  The veteran said he was told the 
shrapnel was the size of a small fingernail.  He was asked if 
he ever felt the shrapnel and he said no.  The veteran and 
L.Z. provided additional testimony regarding the veteran's 
difficulties from residuals of his strokes.  There was no 
testimony that directly addressed any symptoms related to the 
fragment wound of the head outside of contentions that it 
caused, or contributed to the veteran's strokes.  

Associated with the claims folder are VA treatment records 
for the period October 2003 to April 2008.  The Board notes 
that the RO did not issue a supplemental statement of the 
case (SSOC) that assessed the impact of the additional 
evidence on the veteran's increased evaluation claim.  See 
38 C.F.R. § 19.31 (2007).  However, the veteran expressly 
waived consideration of the records by the RO/AOJ at his 
hearing in March 2008.  Thus, no SSOC is required in this 
instance.

The records relate to treatment provided for a number of 
conditions, to include residuals of the veteran's strokes.  
However, the records do not contain any entries that show 
treatment or even discussion of the veteran's fragment wound 
of the head.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability has been evaluated under Diagnostic 
Code 7800 for disabilities involving disfigurement of the 
head, face, or neck.  The criteria for Diagnostic Code 7800 
include several notes that provide the foundation for 
applying the criteria.  In particular, Note (1) provides the 
eight characteristics of disfigurement for purposes of 
evaluation under 38 C.F.R. § 4.118.  They are:

Scar 5 or more inches (13 or more cm.) in 
length.

Scar at least one-quarter inch (0.6 cm.) 
wide at its widest part.

Surface contour of scar elevated or 
depressed on palpation.

Scar adherent to underlying tissue.

Skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm.).

Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).

Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).

Skin indurated inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Note (1) (2007).  Note (2), pertaining to 
tissue loss of the auricle and anatomical loss of both eyes 
or one eye, is not applicable.  Note (3) directs that 
unretouched color photographs should be taken into 
consideration when evaluating under these criteria.  

The evidence does not support a compensable disability 
evaluation.  Although the veteran was granted service 
connection for the shrapnel wound, there has never been any 
evidence of an underlying scar associated with the wound.  
This was true at the time of the VA examination in 1998, and 
again in June 2006.  At the latter examination the examiner 
said that he and the veteran agreed there was no scar.  In 
the absence of evidence of a scar, there is no basis to 
assign a compensable disability evaluation under Diagnostic 
Code 7800.

The lack of a scar also impacts consideration of a 
compensable disability evaluation under Diagnostic Code 7803, 
which relates to unstable superficial scars, and Diagnostic 
Code 7804, that pertains to superficial scars that are 
painful on examination.  Id.  Both diagnostic codes provide 
for a 10 percent disability evaluation for a scar that meets 
the respective rating criteria.  However, as there is no 
evidence of a scar in this case, the veteran can not be said 
to satisfy the criteria for a 10 percent evaluation under 
either diagnostic code.

The final possible diagnostic code for application is 
Diagnostic Code 7805.  Under that code a scar is to be rated 
on the limitation of function of the affected part.  Again, 
there is no evidence of a scar.  The only evidence of a 
disability is the existence of the shrapnel.  The evidence of 
record does not reflect any findings of a limitation of 
function that is associated with, and limited to, the 
veteran's retained shrapnel.  The veteran has raised the 
issue that the shrapnel caused, or contributed to, his 
strokes.  However, that is not something that is part of the 
shrapnel disability.  Rather it is the effect of the shrapnel 
as a causative or aggravating agent.  

The veteran testified that the embedded shrapnel does not 
hurt.  He has not had any headaches, nerve, or muscle 
problems identified as related to his shrapnel wound of the 
head.  There is no scar.  Upon consideration of the evidence 
of record, there is no basis to warrant a compensable 
disability evaluation.  The veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable disability evaluation.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the Court noted that some 
increased evaluation claims would require more specific 
notice than others.  The Court acknowledged that some cases 
would only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

In the present case, the veteran's claim was received in 
February 2006.  The RO wrote to the veteran that same month.  
The RO advised the veteran that he had to demonstrate that 
his service-connected fragment wound of the head had 
increased in severity.  The veteran was advised on specific 
types of information that could be submitted to support his 
claim, to include medical evidence as well as statements from 
individuals that could provide personal observation of how 
his disability was worse.  The veteran was provided with the 
notice required by Dingess in March 2006.  The notices did 
not, however, set forth the particular rating criteria 
applicable in this case.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  However, a notice error is presumed 
prejudicial to the claimant unless it is demonstrated that 
(1) any defect in notice was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice provided what was 
needed, or (3) that a benefit could not possibly have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d. 
881, 889-891 (Fed. Cir. 2007). 

The presumption of any prejudice is overcome in this case.  
The veteran has actual knowledge of what is required to 
establish an increased evaluation.  The veteran submitted 
statements in support of his claim for his increased 
evaluation.  He submitted medical evidence as well.  He 
testified regarding the status of his disability in March 
2008.  The veteran did not relate any interference with his 
employment or daily life from his fragment wound of the head.  
In addition, a reasonable person could be expected to 
understand what was required for an increased rating from the 
notices that were provided to the veteran.  The February 2006 
letter advised him to present evidence to show that his 
disability had worsened, to include observations by 
individuals in that regard.  In addition, the veteran was 
issued a statement of the case dated in August 2006 that 
provided him with notice of the applicable rating criteria.  

Moreover, the veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
submitted numerous statements and items of evidence and 
testified in support of his claim.  See Sanders, 487 F.3d. at 
889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA medical records for the period from 2003 to 2008.  The 
veteran was afforded VA examinations in 2006.  He submitted 
evidence in the form of a private medical examination.  He 
was afforded a Travel Board hearing in March 2008.  The 
record was kept open for 60 days for the submission of 
additional evidence but, outside of VA records, nothing 
further was added to the record.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


ORDER

Entitlement to a compensable disability evaluation for a 
fragment wound to the head, with retained foreign bodies in 
the right hemisphere is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


